Allowable Subject Matter
Claims 1-5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “the rotatable fixing block has an aperture defined around a center thereof, a third of the multiple screws is configured to lock the rotatable fixing block and the support unit” fails to render the claimed invention obvious or anticipated in light of prior art in record. For instance, US8616938 teaches a polishing apparatus having a guide with support unit 30 which is threadedly connected to a fixing block 12 as shown in Figure 2 however, ‘6938 fails to disclose a third screw which engages an aperture on the fixing block defined around the center of the fixing block to lock the fixing block and the support unit.  Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated, therefore the reasons above the claim limitations of claims 1-5 and 7 have been considered as containing allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723